United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boynton Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0733
Issued: August 3, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On February 14, 2020 appellant, through counsel, filed a timely appeal from a
December 18, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the December 18, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
in the performance of duty on May 22, 2019, as alleged.
FACTUAL HISTORY
On May 31, 2019 appellant, then a 41-year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that at approximately 12:00 p.m. on May 22, 2019 she was exposed to a substance
inside of packages that were believed to be toxic while in the performance of duty. She explained
that her nose became irritated and started burning when she received the first package, and claimed
that her throat started to close when she received the second package. On the reverse side of the
claim form, appellant’s supervisor indicated that she did not know if appellant was injured while
in the performance of duty and that she would need more information from her. Appellant did not
stop work.
In a May 26, 2019 medical report, Dr. Jonathan Polhemus, Board-certified in family
medicine, noted that appellant informed him that she received a semi-transparent package at work
with questionable specimens and thereafter began experiencing a burning sensation in her nose
and eyes, a sore throat, and a cough. She denied any recent travel or contact with pets, new carpets,
or other potential irritants. Appellant submitted an unsigned diagnostic report of even date in
which an x-ray of her chest showed no acute disease. On evaluation of her diagnostic report and
several lab tests, Dr. Polhemus diagnosed cough, allergic reaction, and sore throat. He prescribed
medication to treat her symptoms and advised her to follow up at her next appointment.
In a development letter dated June 7, 2019, OWCP advised appellant of the deficiencies of
her claim and instructed her as to the factual and medical evidence necessary to establish her claim.
It provided a factual questionnaire for her completion. OWCP afforded her 30 days to provide the
necessary information.
In a June 9, 2019 medical report, Dr. Mazin Shikara, Board-certified in internal medicine,
reviewed the history of appellant’s symptoms related to the alleged May 22, 2019 employment
incident. He diagnosed cough and allergic reaction and recommended that she be evaluated by a
toxicologist or occupational medicine doctor. In a duty status report (Form CA-17) of even date,
Dr. Shikara again diagnosed cough and recommended that appellant be seen by the proper doctor
to treat her condition.
In a June 13, 2019 medical report, Christina Simpson, a physician assistant, indicated that
appellant’s symptoms related to the alleged May 22, 2019 employment incident had worsened over
three weeks. She noted appellant’s diagnoses of a cough and irritation in both eyes. In a state
workers’ compensation form of even date, Ms. Simpson checked a box marked “undetermined as
of this date” with regard to whether appellant’s illness was work related. In a June 13, 2019 Form
CA-17, she diagnosed cough due to the alleged May 22, 2019 employment incident.
In a June 21, 2019 medical report, Antonio Abreu, a registered nurse, noted that appellant
informed him that the itching and coughing she had experienced since the alleged employment
incident had worsened and that she needed a refill of her prescriptions. He diagnosed cough, rash

2

and nonspecific skin eruption, irritation of both eyes and pruritus, unspecified. Dr. Abreu
prescribed medication to treat appellant’s symptoms.
By decision dated July 8, 2019, OWCP denied appellant’s traumatic injury claim, finding
that the evidence of record was insufficient to establish that the injury and/or events occurred as
she described. It noted that she did not respond to its June 7, 2019 development questionnaire and
did not provide a factual statement to substantiate that the May 22, 2019 injury occurred.
OWCP continued to receive evidence. In a July 2, 2019 diagnostic report, Dr. William
Tuer, a Board-certified allergist and immunologist, performed an antinuclear antibodies (ANA)
screening that returned negative suggesting that no ANA-associated autoimmune diseases were
present.
On July 29, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
In a June 26, 2019 medical report, Dr. Tuer reviewed appellant’s history of injury related
to the alleged May 22, 2019 employment incident. Appellant explained that she suspected there
was an indoor mold problem at the employing establishment. On evaluation, Dr. Tuer diagnosed
rhinitis, unspecified, and cough.
In a June 30, 2019 diagnostic report, Dr. Tuer performed a Tryptase test and indicated that
measuring both forms of Tryptase increases sensitivity for the diagnosis of mastocytosis, and mast
cell degranulation as a cause of anaphylaxis.
In a July 5, 2019 diagnostic report, Dr. Tuer conducted an ova and parasites stool test and
determined that no ova or parasites were present.
In a July 19, 2019 medical report, Mr. Abreu saw appellant and diagnosed cough, rash and
other nonspecific skin eruption, irritation of both eyes, and pruritis. He noted that he assisted her
with completing her workers’ compensation forms and refilling her prescriptions.
In a July 29, 2019 attending physician’s report (Form CA-20), Mr. Abreu diagnosed a
cough, rash, irritation of both eyes, and pruritus and checked a box marked “no” indicating that
appellant’s condition was not caused or aggravated by her federal employment.
In an August 2, 2019 Form CA-17 Shannon Snyder, a physician assistant, diagnosed
allergic rhinitis due to the alleged May 22, 2019 employment incident and recommended work
restrictions for appellant.
In an August 20, 2019 medical report, Ms. Snyder evaluated appellant for a follow up after
her allergy testing. She noted that appellant experienced further symptoms when she returned to
work and diagnosed allergic rhinitis due to pollen and allergic rhinitis due to animal hair and
dander.
In an August 28, 2019 medical report, Dr. Tuer reviewed a 48-hour patch reading and noted
that it was positive for contactants, thiuram and cobalt. He diagnosed allergic rhinitis due to pollen,
allergic contact dermatitis due to metals, allergic contact dermatitis due to other chemical products,
other allergic rhinitis and shortness of breath.
3

In a September 18, 2019 medical report, Dr. Clive Roberson, a Board-certified allergist
and immunologist, evaluated appellant for her history of shortness of breath, rhinitis, and
conjunctivitis, which she experienced while in a specific area at work. He diagnosed allergic
rhinitis due to animal hair and dander, allergic rhinitis due to pollen, chronic rhinitis, and cough.
In an October 5, 2019 medical form, Dr. Tuer requested that appellant be allowed to remain
off work due to her condition. He explained that she was currently undergoing medical
investigation for a possible toxic reaction due to the alleged May 22, 2019 employment incident.
In an October 14, 2019 medical note, Dr. Tuer indicated that appellant was still
experiencing symptoms and requested that she be transferred to a different workstation.
Appellant also submitted an undated Form CA-20 in which Ms. Simpson diagnosed cough
and irritation of both eyes and checked a box marked “Yes” indicating that appellant’s condition
was caused or aggravated by her federal employment.
A telephonic hearing was held on November 13, 2019. Appellant detailed the alleged
May 22, 2019 employment incident and stated that she was feeling fine before she began her shift
and received two packages. She explained that a customer brought in two packages to her window
and her eyes started to feel irritated, her nose started burning, her throat felt like it was locking
down, and her skin began to itch. Appellant asked the customer immediately what was in the
packages because she felt dizzy, but he did not answer. No hazardous material inspection was
conducted and the packages were not isolated. Appellant also noted that she did not notice a
powder, liquid, or other substance coming from the packages. She later went to the hospital on
September 26, 2019 after her symptoms continued to worsen. Appellant reported that she never
had any problems with her lungs, allergic reactions, asthma or sinus infections. Her physician
explained that it was difficult to define the trigger because the packages were not isolated, and that
he would not know for sure what caused her symptoms. Drs. Tuer and Roberson opined that she
would require constant treatment if she did not change her work location as she still experienced
problems when she returned to work. The hearing representative held the case record open for 30
days for the submission of additional evidence. No additional evidence was received.
By decision dated December 18, 2019, OWCP’s hearing representative affirmed the July 8,
2019 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally

4

Id.

5

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).

4

related to the employment injury.6 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.8
Generally, fact of injury consists of two components that must be considered in conjunction with
one another. First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.9 Second, the
employee must submit sufficient evidence to establish that the employment incident caused a
personal injury.10
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.11 The employee has not met his or her burden of proof to establish the occurrence of an
injury when there are inconsistencies in the evidence that cast serious doubt upon the validity of
the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established.12 An employee’s
statements alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.13
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that the claimed
May 22, 2019 employment incident occurred in the performance of duty as alleged.
On her May 31, 2019 Form CA-1, appellant alleged that at approximately 12:00 p.m. on
May 22, 2019 she was exposed to an unknown substance inside of a package. She explained that
her nose became irritated and her throat began to close shortly after she began handling packages.
No other information or statement clarifying what employment duties were involved to have
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59 ECAB 388, 393-94 (2008).

9

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

10

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

11

M.F., Docket No. 18-1162 (issued April 9, 2019); Charles B. Ward, 38 ECAB 667, 67-71 (1987).

12

Betty J. Smith, 54 ECAB 174 (2002); L.D., Docket No. 16-0199 (issued March 8, 2016).

13

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

5

caused her claimed injury on May 22, 2019 was provided. Appellant failed to provide any
description or details of the alleged May 22, 2019 incident sufficient to determine the
circumstances surrounding her injury.14
In a May 26, 2019 medical report, Dr. Polhemus indicated that appellant received a semitransparent package at work with questionable specimens and thereafter began experiencing a
burning sensation in her nose and eyes, as well as a sore throat and cough.
In a development letter dated June 7, 2019, OWCP informed appellant that the evidence of
record was insufficient as she had not sufficiently described the May 22, 2019 employment
incident alleged to have caused her injury. It asked her to describe the alleged incident in detail,
but she did not respond to the request for additional specific factual information.15
During the November 13, 2019 telephonic hearing, appellant asserted that she was feeling
fine before she received the two packages alleged to have caused her injury. She explained that,
despite her eyes, nose, throat, and skin being irritated by the packages, no hazardous material
inspection was conducted and the packages were not isolated. Appellant continued, noting that
she did not notice any powder, liquid or other substance coming from the packages.
The Board notes that the only explanation pertaining to the alleged May 22, 2019
employment incident was appellant’s generalized recount of the event during the November 13,
2019 telephonic hearing where she alleged that her symptoms were caused by two packages. She,
however, did not reference a specific substance and did not allege exposure with sufficient
specificity with regard to the characteristics of the substance. While she sought treatment from
Dr. Polhemus on May 26, 2019, he only recounted that she received a package with “questionable
specimens” before she began experiencing her symptoms. By failing to respond to the
questionnaire, failing to describe the specific employment incident and circumstances surrounding
her alleged injury, and failing to provide a history of injury when seeking medical treatment,
appellant has not established that the traumatic injury occurred in the performance of duty, as
alleged.16 Accordingly, the Board finds that she has not met her burden of proof.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the May 22,
2019 employment incident occurred in the performance of duty, as alleged.

14

K.S., Docket No. 17-2001 (issued March 9, 2018).

15

Id.; see also K.W., Docket No. 16-1656 (issued December 15, 2016).

16

See H.B., Docket No. 18-0278 (issued June 20, 2018); John R. Black, 49 ECAB 624 (1998); Judy Bryant, 40
ECAB 207 (1988); Martha G. List, 26 ECAB 200 (1974).

6

ORDER
IT IS HEREBY ORDERED THAT the December 18, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 3, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

